If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  December 26, 2019
              Plaintiff-Appellee,

v                                                                 No. 344800
                                                                  Wayne Circuit Court
MAURICE DARNELL JOHNSON,                                          LC No. 18-001034-01-FC

              Defendant-Appellant.


Before: FORT HOOD, P.J., and SERVITTO and BOONSTRA, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of second-degree murder, MCL
750.317, possession of a firearm during the commission of a felony, second offense (felony-
firearm), MCL 750.227b(1), and felon in possession of a firearm, MCL 750.224f. The trial court
sentenced defendant as a habitual fourth offender, MCL 769.12, to concurrent prison terms of 65
to 100 years on the second-degree murder conviction and two to five years on the felon-in-
possession conviction, and to a consecutive five-year term for the felony-firearm conviction. We
affirm.

         On November 18, 2017, the night before the incident leading to the death of Nicholas
Ennis, defendant went to Ennis and his girlfriend, Desiree Magana’s, house where he got into an
argument with Magana about money that she and the victim owed him. Defendant told Magana
that if the victim did not pay him the $100 by the next day then he was going to kill him. Early
the next morning, there were knocks at the door that continued around the house and onto a
bedroom window. Magana woke up the victim and told him to go outside and investigate. The
victim went outside by himself. Magana then heard a gunshot. She ran outside and heard
multiple other gunshots. She and another witness then saw defendant running down the
driveway holding a gun. Magana asked him what he had done, and he replied that he shot the
victim. The victim died on the way to the hospital. When police arrived, they followed a blood
trail leading from where the victim was found to another house where they found defendant
being treated for a stab wound on his side and another laceration. Defendant told one police
officer that the victim snuck up behind him and stabbed him, so he responded by shooting the
victim.


                                              -1-
                      I. SENTENCE FOR SECOND-DEGREE MURDER

       Defendant first argues that the trial court erred in sentencing him to a minimum of more
than 25 years in prison on the second-degree murder conviction. We disagree.

        We note that at sentencing, defendant did not object to his sentence on the grounds now
raised on appeal. Thus, the issue is not preserved for appeal. See People v Cameron, 291 Mich
App 599, 617; 806 NW2d 371 (2011). Unpreserved issues are reviewed for plain error affecting
the defendant’s substantial rights. People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).
Plain error requires a showing that (1) error occurred, (2) the error was clear or obvious, and (3)
the error affected the defendant’s substantial rights. People v Kimble, 470 Mich. 305, 312; 684
NW2d 669 (2004); Carines, 460 Mich. at 763. The third requirement generally requires a
showing that the error affected the outcome of the lower court proceedings. See Carines, 460
Mich. at 763. Reversal is warranted only when the plain error “resulted in the conviction of an
actually innocent defendant or when an error seriously affected the fairness, integrity, or public
reputation of the judicial proceeding independent of the defendant’s innocence.” Id. (quotation
marks and citation omitted). This issue also involves the interpretation and application of
statutes, which is a question of law that this Court reviews de novo. People v Lee, 489 Mich.
289, 295; 803 NW2d 165 (2011).

       MCL 769.12(1)(a) provides:

                (1) If a person has been convicted of any combination of 3 or more
       felonies or attempts to commit felonies, whether the convictions occurred in this
       state or would have been for felonies or attempts to commit felonies in this state if
       obtained in this state, and that person commits a subsequent felony within this
       state, the person shall be punished upon conviction of the subsequent felony and
       sentencing under section 13 of this chapter as follows:

               (a) If the subsequent felony is a serious crime or a conspiracy to commit a
       serious crime, and 1 or more of the prior felony convictions are listed prior
       felonies, the court shall sentence the person to imprisonment for not less than 25
       years. Not more than 1 conviction arising out of the same transaction shall be
       considered a prior felony conviction for the purposes of this subsection only.

MCL 769.34(2)(a) states: “If a statute mandates a minimum sentence for an individual sentenced
to the jurisdiction of the department of corrections, the court shall impose sentence in accordance
with that statute.” Moreover, MCL 769.34(10) states, “[i]f a minimum sentence is within the
appropriate guidelines sentence range, the court of appeals shall affirm that sentence and shall
not remand for resentencing absent an error in scoring the sentencing guidelines or inaccurate
information relied upon in determining the defendant’s sentence.”

        Both parties agree the defendant was subject to the 25-year mandatory minimum sentence
provision of MCL 769.12(1)(a). Defendant argues, however, that the trial court erred by
increasing his minimum sentence to 65 years because the statute mandates that his minimum
sentence be 25 years. We disagree.


                                                -2-
       First, the language in MCL 769.12(1)(a) requires “imprisonment for not less than 25
years.” This means simply that defendant cannot be sentenced to less than 25 years. The statute
does not state that defendant may only be sentenced to 25 years’ imprisonment on his minimum.
Rather, it requires that defendant’s sentence be, at a bare minimum, 25 years.

        Second, MCL 750.317, which provides the punishment for second-degree murder, states:
“[s]econd degree murder . . . shall be punished by imprisonment in the state prison for life, or
any term of years, in the discretion of the court trying the same.” Reading MCL 750.317
together with MCL 769.12(1)(a) and MCL 769.34(2)(a), we conclude that the trial court had
discretion to sentence defendant, as a fourth-offense habitual offender convicted of second-
degree murder, to life imprisonment or any term of years, so long as that term of years was not
less than 25 years. In this case, that is exactly what the trial court did.

                                       II. SELF-DEFENSE

       Defendant next argues that the trial court abused its discretion in refusing to give a self-
defense jury instruction. Although he preserved this issue by requesting the instruction below,
see Cameron, 291 Mich. App. at 617, we find no error in the determination that the instruction
was not warranted.

        “Jury instructions that involve questions of law are . . . reviewed de novo. But a trial
court’s determination whether a jury instruction is applicable to the facts of the case is reviewed
for an abuse of discretion.” People v Gillis, 474 Mich. 105, 113; 712 NW2d 419 (2006) (brackets
and citations omitted). “The trial court abuses its discretion when its outcome falls outside the
range of principled outcomes.” People v Armstrong, 305 Mich. App. 230, 239; 851 NW2d 856
(2014) (citation omitted).

         “A criminal defendant is entitled to have a properly instructed jury consider the evidence
against him.” Id. (quotation marks and citation omitted). Jury instructions must not exclude
material issues or defenses if there is evidence to support them. Id. at 240 (citation omitted).
“The trial court may issue an instruction to the jury if a rational view of the evidence supports the
instruction.” Id. (citation omitted). To have a jury instructed on self-defense, a defendant must
satisfy “the initial burden of producing some evidence from which a jury could conclude that the
elements necessary to establish a prima facie defense of self-defense exist . . . .” People v
Dupree, 486 Mich. 693, 709-710; 788 NW2d 399 (2010). “A defendant need not take the stand
and testify in order to merit an instruction on self-defense.” People v Hoskins, 403 Mich. 95,
100; 267 NW2d 417 (1978). A defendant may establish the elements of self-defense by
circumstantial evidence. Id. However, a defendant is not entitled to claim self-defense if he was
the initial aggressor. People v Guajardo, 300 Mich. App. 26, 35; 832 NW2d 409 (2013).

       MCL 780.972(1)(a) provides the elements for the use of deadly force in self-defense:

               (1) An individual who has not or is not engaged in the commission of a
       crime at the time he or she uses deadly force may use deadly force against another
       individual anywhere he or she has the legal right to be with no duty to retreat if
       either of the following applies:


                                                -3-
               (a) The individual honestly and reasonably believes that the use of deadly
       force is necessary to prevent the imminent death of or imminent great bodily harm
       to himself or herself or to another individual.


        In denying defendant’s request for a self-defense jury instruction, the trial court opined
that there was no testimony or evidence that indicated that defendant had an honest and
reasonable belief that the use of deadly force was necessary. However, our review of the
evidence shows that there was evidence supporting such an honest and reasonable belief. The
prosecution presented an exhibit from a police officer’s body camera. On the video defendant
can be heard saying that the victim snuck up behind him and stabbed him, which is why he shot
him. Other evidence presented at trial also showed that there was a trail of blood leading from
the victim’s house to where defendant was located. The evidence also demonstrated that
defendant did in fact suffer a stab wound to his side and a laceration to his face, which required
hospitalization and surgery. Also, specific testimony and specific evidence is not required, as the
trial court stated; circumstantial evidence is sufficient. See Hoskins, 403 Mich. at 100. And,
although there was evidence that defendant made a threat on the victim’s life the night before,
there was no evidence that when the shooting occurred defendant was the initial aggressor.
Thus, we conclude that defendant presented some evidence that he honestly and reasonably
believed that the use of deadly force was necessary to prevent imminent death or imminent great
bodily harm.

       However, the trial court did not consider whether defendant was allowed to raise the
defense of self-defense as a felon in possession of a firearm. We have determined that self-
defense is a defense to the crime of felon in possession of a firearm, stating:

       [A] felon possessing a firearm is not precluded from raising self-defense under the
       SDA [Self Defense Act] when there is evidence that would allow a jury to
       conclude that criminal possession of a firearm was justified because the accused
       had an honest and reasonable belief that the use of deadly force was necessary to
       prevent imminent death, great bodily harm, or sexual assault to himself or herself
       or to another. [Guajardo, 300 Mich. App. at 40.]

In Guajardo we also stated:

               We note that the temporal relationship between the time the accused came
       into possession of the firearm and the time he or she deployed deadly force is
       relevant to determining whether the accused had an honest and reasonable belief
       that possession of a firearm was justified to prevent imminent death, great bodily
       harm, or sexual assault. For example, in Dupree, 486 Mich. at 708-709, a self-
       defense instruction was warranted when there was evidence that the defendant
       struggled with an armed individual for possession of the gun and then possessed
       the gun for a short period thereafter until the threat of danger subsided. Thus,
       both the amount of time an accused possessed a firearm and the manner in which
       an accused came into possession of the firearm can be part of a totality-of-the-
       circumstances inquiry into whether there is evidence that a felon’s possession of a
       firearm was justified because the felon honestly and reasonably believed that the

                                                -4-
         use of deadly force was necessary to prevent imminent death, great bodily harm,
         or sexual assault. [Guajardo, 300 Mich. App. at 40 n 4.]


        The evidence in this case indicated that defendant brought the gun over to the victim’s
house. Two witnesses had seen defendant with the same gun before. There was no indication
that defendant obtained the weapon immediately before or during the confrontation. Thus, we
conclude that the facts of this case do not pass Guajardo’s temporal or method-of-obtaining-the-
weapon inquiries. None of the evidence would have allowed the jury to conclude that defendant
had possession of a firearm only for the time necessary to respond to an honest and reasonable
belief of imminent death or great bodily harm. Thus, we conclude that defendant was not
entitled to a self-defense jury instruction. And accordingly, the trial court’s refusal to give the
instruction is not cause for reversal.

                                       STANDARD 4 BRIEF

       In a Standard 41 brief, defendant argues that there was insufficient evidence to support
his conviction of second-degree murder. We disagree.

        To sustain a conviction, due process requires that there be sufficient evidence to justify a
rational trier of fact in finding guilt beyond a reasonable doubt. See People v Wolfe, 440 Mich.
508, 513-514; 489 NW2d 748 (1992), amended 441 Mich. 1201 (1992). A challenge to the
sufficiency of the evidence is reviewed de novo. People v Lueth, 253 Mich. App. 670, 680; 660
NW2d 322 (2002). We review such a challenge by viewing the evidence in the light most
favorable to the prosecution to determine whether a rational trier of fact could find that the
essential elements of the crime were proved beyond a reasonable doubt. People v Bennett, 290
Mich. App. 465, 471-472; 802 NW2d 627 (2010). In applying this standard, we “must draw all
reasonable inferences and make credibility choices in support of the jury verdict.” People v
Cameron, 291 Mich. App. 599, 613; 806 NW2d 371 (2011) (quotation marks and citation
omitted). Circumstantial evidence and any reasonable inferences flowing from that evidence can
prove the elements of a crime. People v Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000).

       To convict defendant of second-degree murder, the prosecution had to prove beyond a
reasonable doubt (1) that the victim died; (2) that defendant caused the victim’s death; (3) that
there was no excuse or justification for defendant causing the victim’s death; and, (4) that
defendant did so with malice. People v Dykhouse, 418 Mich. 488, 499-500; 345 NW2d 150
(1984). Malice means that the defendant intended to kill or knowingly created a high risk of
death. Id.

        Defendant does not contest that the victim died or that he caused the victim’s death.
Defendant only contests implicit findings that there was no justification for him having caused
the victim’s death and that he did so with malice. There is no doubt that defendant suffered a
severe stab wound to his side. The only evidence indicating that the victim was the person who

1
    Administrative Order No. 2004-6.


                                                -5-
inflicted the stab wound, thus potentially providing a justification, was defendant’s statement on
the police officer’s body camera that the victim stabbed him first. However, two witnesses—
Magana and Lopez—both testified that they saw the victim leave the house to go outside to
investigate the knocking noises and that he did not have anything in his hands at that time.
Similarly, police officers who searched the immediate and surrounding areas were not able to
locate any bladed weapons that could have been used to stab defendant. Additionally, defendant
made a threat on the victim’s life the night before the shooting. In drawing all reasonable
inferences and making credibility choices in support of the jury verdict, Cameron, 291 Mich. App.
at 613, and viewing the evidence in the light most favorable to the prosecution, Bennett, 290
Mich. App. at 471-472, a rational jury could have concluded that the circumstantial evidence and
any reasonable inferences flowing from that evidence, Nowack, 462 Mich. at 400, proved that
there was no justification for killing the victim and that there was malice. Thus, we conclude
that there was sufficient evidence to convict defendant of second-degree murder.

        Defendant next argues that he received ineffective assistance of counsel. Defendant did
not preserve this issue by bringing a motion for either a new trial or a Ginther2 hearing. Thus,
this issue is unpreserved. See People v Payne, 285 Mich. App. 181, 188; 774 NW2d 714 (2009).
Unpreserved claims are reviewed for plain error affecting the defendant’s substantial rights.
Carines, 460 Mich. at 763.

       In order to find merit in a defendant’s claim of ineffective assistance of counsel, the
defendant must prove: (1) that the attorney made an error, and (2) that the error was prejudicial
to defendant. Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674
(1984); People v Pickens, 446 Mich. 298, 311, 314; 521 NW2d 797 (1994). That is, first, a
defendant must show that trial counsel’s performance fell below an objective standard of
reasonableness. People v Russell, 297 Mich. App. 707, 715-716; 825 NW2d 623 (2012). We
must analyze the issue with a strong presumption that trial counsel’s conduct fell within a wide
range of what constitutes reasonable professional assistance, and the test requires that the
defendant overcome the presumption that the challenged action or inaction might have been
sound trial strategy. People v Leblanc, 465 Mich. 575, 578; 640 NW2d 246 (2002). Second, a
defendant must show that, but for trial counsel’s deficient performance, a different result would
have been reasonably probable. Russell, 297 Mich. App. at 715-716.

       Defendant first argues that counsel was ineffective for failing to interview the
prosecution’s witnesses before trial and that counsel was therefore unable to subject the
prosecution’s case to meaningful adversarial testing. We disagree.

       Counsel always has a duty to make reasonable investigations or to make a reasonable
decision that makes particular investigations unnecessary. People v Trakhtenberg, 493 Mich. 38,
52; 826 NW2d 136 (2012). Here, counsel thoroughly cross-examined each of the witnesses that
the prosecution presented. Counsel was able to attack the credibility of the two primary
witnesses by eliciting evidence of drug use and prior criminal convictions involving dishonesty,


2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).



                                               -6-
and by exposing the fact that damaging evidence was not revealed until the day before trial.
Defendant has not indicated that there was any additional information that counsel would have
gleaned from interviewing the witnesses before trial. Counsel’s cross-examinations of these two
material witnesses indicate that any additional or specific investigation may have been
unnecessary. Id. We conclude that counsel’s performance did not fall below an objective
standard of reasonableness in this regard.

         Defendant also argues that counsel was ineffective because she did not present evidence
regarding the statements that defendant made to a police officer about the victim allegedly
stabbing him. It is true that counsel did not present this evidence. However, it was unnecessary
for her to do so because the prosecution presented this evidence and Plaintiff’s exhibit 3, which
was video footage from the police officer’s body camera that apparently showed defendant
making the subject statements, was admitted. The jury saw and heard this evidence. Thus, we
conclude that counsel’s performance did not fall below an objective standard of reasonableness,
id., in this regard.

        Defendant also argues that counsel was ineffective for failing to present evidence that
defendant had gone to the victim’s house on the night of the killing to see one of the victim’s
roommates and that he was knocking on the roommate’s window. But again, the prosecution
presented this evidence. During one witness’s testimony, the prosecution established that the
subject roommate was sleeping in a room on the ground floor of the house with a window and
that the witness heard knocking on that window. Another witness testified that defendant and the
roommate had a prostitute-customer relationship. A rational jury could infer from this evidence
that defendant was knocking on the window of the roommate’s room because he wanted to see
her. Since these facts were in evidence, we conclude that counsel’s performance did not fall
below an objective standard of reasonableness, id., for failing to present such evidence.

        Defendant lastly argues that the prosecutor committed misconduct. We note that
defendant did not preserve this issue by contemporaneously objecting and requesting a curative
instruction. See People v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010).
Unpreserved claims are reviewed for plain error affecting defendant’s substantial rights.
Carines, 460 Mich. at 763. We find no plain error.

        The test for prosecutorial misconduct is whether the defendant was denied a fair and
impartial trial. People v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). Prosecutorial
misconduct issues are decided on a case-by-case basis, and the reviewing court must examine the
record and evaluate a prosecutor’s remarks in context. People v Mann, 288 Mich. App. 114, 119;
792 NW2d 53 (2010). The propriety of a prosecutor’s remarks depends on all the facts of the
case. People v Rodriguez, 251 Mich. App. 10, 30; 650 NW2d 96 (2002) (citation omitted).
Prosecutors are generally afforded great latitude with their arguments and conduct and are free to
argue the evidence and all reasonable inferences from the evidence as it relates to their theory of
the case. People v Bahoda, 448 Mich. 261, 282; 531 NW2d 659 (1995).

        Defendant argues that the prosecutor committed misconduct by arguing to the jury that
the victim was not home on the night before the incident, despite evidence indicating that he may
have been home. Considering the propriety of the prosecution’s remarks based on the facts of
the case, Mann, 288 Mich. App. at 119, the prosecution, at most, could be charged with choosing

                                                -7-
one witness’s version of the event over another’s. One witness’s version did support the
prosecution’s statements to the jury. Thus, the prosecution’s argument was consistent with
evidence and reasonable inferences from that evidence as it related to its theory of the case.
Bahoda, 448 Mich. at 282. Accordingly, defendant has not demonstrated plain error.

        Defendant also claims that the prosecution committed misconduct by stating that
defendant shot the victim in the back while he was lying face down. In reading the prosecution’s
remarks in context, Mann, 288 Mich. App. at 119, we note that the prosecutor first stated that the
victim was “face down on the ground” and then described where the victim was shot. The
prosecution did not seem to be saying that the victim was shot in the leg, chest, and back after he
was face down. Rather, the prosecution was making two separate statements, although perhaps
not as eloquently as desired. The evidence does indeed indicate that defendant was shot in the
leg, chest, and back, although the medical examiner could not determine the order of the shots.
The prosecution again seems to be taking the facts of the case and making an argument to
support its theory, which is proper. Bahoda, 448 Mich. at 282. Thus, we conclude that defendant
has not demonstrated plain error in this regard.

        Defendant next argues that the prosecution committed misconduct because it argued that
defendant was not at the victim’s house to see the roommate, but was there to murder the victim
as evidenced, in part, by defendant not knocking on the roommate’s window. The evidence does
actually support the proposition that defendant knocked on the roommate’s bedroom window
after knocking on the front door. Thus, this factual inaccuracy may be plain error. However, it
did not affect defendant’s substantial rights, as there was independent evidence to support the
prosecution’s theory of the case. That is, the error did not affect the outcome of the lower court
proceedings. Carines, 460 Mich. at 763.

        Defendant lastly argues that the prosecution committed misconduct because it argued that
the victim could not have stabbed defendant as he claims because the victim was right-handed
and defendant suffered a stab wound on his left side, which he claimed happened when the
victim stabbed him from behind. This was supported by the evidence and reasonable inferences,
and was proper. Bahoda, 448 Mich. at 282. Thus, we conclude that defendant has not
demonstrated plain error.

       Affirmed.



                                                            /s/ Karen M. Fort Hood
                                                            /s/ Deborah A. Servitto
                                                            /s/ Mark T. Boonstra




                                                -8-